DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 20, 1998
Dear State Medicaid Director:
I am pleased to announce that the Department of Health and Human Services (DHHS) is presenting an
important new satellite broadcast series on HIV/AIDS-related issues. The goal of the series is to make the latest
guidelines, data, and information on HIV/AIDS topics available to the largest possible audience. Each 2-hour
program will take a close look at an issue of interest to health care providers, social workers, AIDS researchers,
educators, caregivers, and more general audiences who are interested in AIDS-related topics.
The series will premier on Friday, February 27, 1998, 1:00 to 3:00 p.m. EST, with a look at the Department of
Health and Human Services' Guidelines for the Use of Antiretroviral Agents in HIV-Infected Adults and
Adolescents. Anthony S. Fauci, M.D., Director, National Institute of Allergy and Infectious Diseases, National
Institutes of Health, John G. Bartlett, M.D., Professor, Johns Hopkins University School of Medicine, and Eric
P. Goosby, M.D., Director, Office of HIV/AIDS Policy, DHHS, will provide background information, explain
the Guidelines, and answer viewer questions. A toll-free number will be provided during the broadcast, to give
viewers an opportunity to direct questions or comments to the program's panel.
This series is a joint effort of the Health Resources and Services Administration, the National Institutes of
Health, the Food and Drug Administration, the Centers for Disease Control and Prevention, the Substance
Abuse and Mental Health Services Administration, the Health Care Financing Administration, and the Indian
Health Service.
Information on sites where the broadcast may be seen can be accessed on the Internet from HCFA's home page
(http:www.hcfa.gov.) Information on how to serve as a viewing site is also available from HCFA's home page.
We are very pleased to be a sponsoring agency for this important project, and hope that you and members of
your staff will be able to join us for the premier broadcast.
Sincerely,
/s/
Sally K. Richardson
Director
Center for Medicaid and State Operations
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - American Public Welfare Association
Joy Wilson - National Conference of State Legislatures
Jennifer Baxendell - National Governors Association
Deputy Executive Director - National Alliance of State and Territorial AIDS Directors
Association of State and Territorial Health Officials

